PER CURIAM.
*8Nakesha Alfred ("Ms. Alfred") appeals from the trial court's grant of summary judgment in favor of Anthony J. Lato ("Mr. Lato") on her common law claim of co-employee negligence arising from a workplace injury she suffered in 2013 while operating a metal press owned by her employer. Ms. Alfred raises two points on appeal. In Point I, Ms. Alfred argues the trial court erred in granting summary judgment in favor of Mr. Lato because the facts demonstrated Mr. Lato committed affirmative acts of negligence and breached a personal duty of care owed to Ms. Alfred. In Point II, Ms. Alfred argues the trial court erred in granting summary judgment in favor of Mr. Lato because he failed to properly allege sufficient uncontroverted material facts to demonstrate he was entitled to summary judgment.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).